ase e 1:19- mMj- 02769-JMC Document 2 Filed 09/19/19 Page 1 of 4

Cas
AO 106 (Rev. 04/10) Application for a Searcn Warrant

UNITED STATES DISTRICT COURT

for the
District of Maryland

19-2769 jue

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

SUBJECT ELECTRONIC DEVICES LISTED IN
ATTACHMENT A

Case No.

Ne See” Se! Sere” get! Sage

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pen ury that I have reason to believe that on the following person or property (identify the person or describe the

PRS tachment B to Midavit

located in the District of Maryland , there is now concealed fidentify the

person or describe the property to be seized):
See Attachment B to Affidavit

The basis for the search under Fed, R, Crim. P. 41(c) is (check one or more}:
@ evidence ofa crime;
Mm contraband, fruits of crime, or other items illegally possessed;

& property designed for use, intended for use, or used in committing a crimres—~ FILED
—__ Loaeta aE cM

  

Oa person to be arrested or a person who is uniawfully restrained.
The search is related to a violation of: SEP ] $2 019
Code Section Offense Description
21 U.S.C. Sec. 846 Conspiracy to distribute controlled substances CLER KOS es
21 U.S.C. Sec. 841(a)(1) Possession with intent to distribute controlled gypstanBesnares wanes

DEPUTY

The application is based on these facts:
See attached Affidavit.

& Continued on the attached sheet.
O Delayed notice of _—_— days (give exact ending date if more than 30 days: _— ) is requested

under 18 U.S.C. § 3103a, the basis of whichzis set forth CL _ &

os ~ ~~ JL / / Applicant's “signature
o FO Jeffrey Lilly, Federal aa of Investigation

~ Printed pamg’a

Sworn to before me and signed in my preserice. © ©

Date:

 

4 / Judge’ psignetwre
ho Mark Coulson, U.S. Magistrate Judge

Printed name and title

 

City and stdte: Baltimore, Maryland
Case 1:19-mj-02769-JMC Document 2 Filed 09/19/19 Page 2 of 4

19-2769 UMC
ATTACHMENT A ~ DEVICES TO BE SEARCHED

(J)LG MODEL  LS620, SERIAL NUMBER  410CYAS0426072, MEID
270113183810602105; and

(2) LG MODEL LGMS450, SERIAL NUMBER 410C YW 121273, IMEI 014153001212738

 
Case 1:19-mj-02769-JMC Document 2 Filed 09/19/19 Page 3 of 4

19-2769 JMG

ATTACHMENT B - ITEMS TO BE SEIZED

All records contained in the items described in Attachment A which constitute evidence of
violations of 21 U.S.C. §§ 846 and 841{a)(1), as outlined below:

1.

9.

Contact logs that refer or relate to the user of any and all numbers on the SUBJECT
ELECTRONIC DEVICES.

Call logs reflecting date and time of received calls.

. Any and all digital images and videos of persons associated with this investigation.

Text messages to and from the SUBJECT ELECTRONIC DEVICES that refer or relate to
the crimes under investigation.

Records of incoming and outgoing voice communications that refer or relate to the crimes
under investigation.

Voicemails that refer or relate to the crimes under investigation.

Voice recordings that refer or relate to the crimes under investigation.

Any data reflecting the phone’s location.

Contact lists.

10. Any and all records related to the location of the user(s) of the devices.

11. For each of the Devices:

a. Evidence of who used, owned, or controlled the devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;

b. evidence of software that would allow others to control the Devices, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence of the attachment to the Devices of other storage devices or similar
containers for electronic evidence;

e. evidence of counter forensic programs (and associated data) that are designed to
eliminate data from the Devices;
Case 1:19-mj-02769-JMC Document 2 Filed 09/19/19 Page 4 of 4

19-2769 JMG

f. evidence of the times the Devices were us

g. passwords, encryption keys, and other access devices that may be necessary to
access the Devices;

h. documentation and manuals that may be necessary to access the Devices or to
conduct a forensic examination of the Devices;

i. contextual information necessary to understand the evidence described in this
attachment.

12. With respect to the search of any of the items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by
a computer with the aid of computer-related equipment (including CDs, DVDs, thumb
drives, flash drives, hard disk drives, or removable digital storage media, software or
memory in any form), the search procedure may include the following techniques (the
following is a non-exclusive list, and the government may use other procedures that, like
those listed below, minimize the review of information not within the list of items to be
seized as set forth herein, while permitting government examination of all the data necessary
to determine whether that data falls within the items to be seized):

a. surveying various file “directories” and the individual files they contain
(analogous to looking at the outside of a file cabinet for markings it contains
and opening a drawer believed to contain pertinent files);

b.- “onening” or cursorily reading the first few “pages” of such files in order to
determine their precise contents;

Cc. “scanning” storage areas to discover and possible recover recently deleted
files;

d. “scanning” storage areas for deliberately hidden files; or

e. . performing key word searches or other search and retrieval searches through

all electronic storage areas to determine whether occurrences of language
contained in such storage areas exist that are intimately related to the subj ect
matter of the investigation.

13. If after performing these procedures, the directories, files or storage areas do not reveal
evidence of the specified criminal activity, the further search of that particular directory, file
or storage area, shall cease.
